Citation Nr: 9919663	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.  

2.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain with right side numbness.

3.  Entitlement to a compensable rating for status post left 
mastoidectomy for chronic otitis media.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active naval service from January 1978 to 
January 1982, and from June 1984 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for chronic lumbosacral strain, with right 
side numbness, for a right knee condition, for multiple 
facial scars, and for tinnitus; granted service connection 
and a noncompensable rating for residuals of a left ankle 
fracture, for status post left mastoidectomy, modified 
radical for chronic otitis media, for sarcoidosis, claimed as 
lymph nodes on the lung, and for hearing loss in the left 
ear; and denied service connection for hearing loss in the 
right ear.  In September 1996 the veteran requested that his 
claims folder be transferred from the Portland, Oregon RO to 
the San Diego, California RO.  In April 1997 he perfected 
appeals as to the following issues:  chronic lumbosacral 
strain with right side numbness, right knee disability, 
status post left mastoidectomy, modified radical for chronic 
otitis media, sarcoidosis, and tinnitus.  

By rating action in August 1997, the RO granted a 20 percent 
rating for a right knee disability.  The RO noted that this 
was considered to be a complete grant of the benefit sought 
because the veteran had stipulated that a 20 percent 
evaluation was warranted for the right knee disability.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
Board notes that in his April 1997 substantive appeal (VA 
Form 9), the veteran indicated he was "seeking 20 percent or 
more" for the right knee disability.  There is no indication 
that he intended to limit his appeal with respect to the 
right knee disability to 20 percent.  

A hearing was held in October 1998 at the San Diego, 
California RO, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  At the hearing, the veteran 
withdrew his appeals pertaining to the service-connected 
sarcoidosis and the service-connected tinnitus.  Hence, those 
issues will not be considered herein.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court also addressed the 
issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection--which describes the 
present case with regard to all of the issues on appeal--and 
a claim for an increased rating of a service connected 
disability.  Accordingly, all of the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.

The Board finds it is unclear as to the current severity of 
the veteran's service-connected right knee disability.  On VA 
examination in 1997, he complained of constant right knee 
pain.  No instability was reported or objectively noted.  
Range of motion was from 0 to 90 degrees, with pain at the 
end of range of motion.  In October 1998 he testified that he 
wore a knee brace almost all the time, and that if he did not 
wear the knee brace, his knee would give away.  He reported 
that his knee would "lock up" often and he would snap it 
out, which caused him pain.  He claimed he had swelling when 
his knee locked or gave out.  He indicated that right knee 
pain increased with use, and that he tended to favor his left 
leg.  It appears that since the veteran essentially testified 
that the right knee disability increased in severity since 
the VA examination in 1997, another examination, conducted 
pursuant to the mandates of DeLuca v. Brown, 8 Vet.App. 202 
(1995), is warranted.  

Further, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  

As to the service-connected chronic lumbosacral strain, the 
veteran testified in October 1998 that he had received 
treatment for his low back at the VA medical center (VAMC) in 
LaJolla, and that Motrin was prescribed for his low back 
symptoms.  There are no VA treatment records in the claims 
folder.  Since the VA has been put on notice of the existence 
of such records which may contain information to support the 
veteran's claim, and because VA records are constructively of 
record, they must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board also notes that is appears that 
the veteran testified to increased disability in the service-
connected chronic lumbosacral strain, beyond what was noted 
on VA examination in July 1997.  Accordingly, another 
examination, pursuant to the mandates of DeLuca is warranted.

In scheduling VA orthopedic examinations for the veteran, the 
RO's attention is directed to the decision of the case of 
DeLuca, supra, wherein the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement 
, excess fatigability or incoordination.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

As to the service-connected status post left mastoidectomy, 
the veteran testified that he had not received treatment for 
his left ear since one year prior, when he went to the VA.  
He claimed that when he had a left ear infection in service, 
that side of his face went "dead".  He indicated that at 
that time the left side of his face was "dead", and 
requested that the left ear be evaluated.  He was not sure if 
there was an actual infection, but reported drainage of the 
wax from his ears.  Based on the veteran's testimony, a 
current VA examination is warranted.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for lumbosacral 
strain with right side numbness, for a 
right knee disability, or for his left 
ear disability, since 1996.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include treatment records from the VAMC 
in LaJolla.

2.  The RO should schedule the veteran 
for a VA orthopedic examination, to 
determine the current severity of his 
service-connected lumbosacral disability 
and his right knee disability.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the lumbosacral spine or the 
right knee exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbosacral spine or right knee are used 
repeatedly over a period of time.  These 
determinations should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
claims file must be reviewed by the 
examiner.  If the examiner determines 
that responses to the above requests for 
opinions are not feasible, this should be 
so stated for the record and the reasons 
provided.  A complete rationale for all 
opinions expressed should be provided.  

3.  The veteran should be scheduled for a 
VA otologic examination to assess the 
nature and severity of his service-
connected left ear disability.  All 
appropriate testing should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically comment as 
to whether the veteran currently 
experiences any active suppuration and/or 
drainage from his left ear which may 
reasonably be construed as resulting from 
his service-connected mastoidectomy.  The 
claims folder must be available to the 
examiner prior to the evaluation.

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for the knee condition on the 
basis of instability and limitation of 
motion and for "staged ratings", 
pursuant to Fenderson.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


